SIMONETT, Justice.
Defendant was found guilty in district court of violating Minn.Stat. § 169.121, subd. 3 (1982), which converts a misdemeanor DWI offense into a gross misdemeanor DWI offense when the current violation was within 5 years of a “prior conviction” under section 169.121. The “prior conviction” on which the prosecutor relied was a prior juvenile adjudication as a major traffic offender on the basis of a violation of section 169.121. In State v. Leonard, 336 N.W.2d 271, 272 (Minn.1983), we held “that a prior juvenile adjudication as a ‘major traffic offender’ on the basis of a violation of section 169.121 does not constitute a prior ‘conviction’ within the meaning of section 169.121, subd. 3.” Based on our decision in Leonard, we reduce defendant’s conviction from a gross misdemeanor to a misdemeanor and remand for sentencing, which was stayed pending this appeal.
Affirmed as modified; remanded for sentencing.